       Case 1:09-cv-03286-TCB Document 465 Filed 11/05/19 Page 1 of 1




                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
______________________________________________________________
GEOFFREY CALHOUN, et al.         )
                                 )
     Plaintiffs,                 )
                                 ) Civil Action
            v.                   ) File No. 1:09-CV-3286-TCB
                                 )
RICHARD PENNINGTON, et al.       )
                                 )
     Defendants.                 )

                         CERTIFICATE OF SERVICE

Pursuant to Local Civil Rules 5.4 and 26.3 of the United States District Court for
the Northern District of Georgia I hereby certify that I have served the NOTICE
OF SUBPOENA OF THE CITY OF ATLANTA by both First Class Mail and
email on November 5, 2019 to:

                   Alisha I. Wyatt-Bullman
                   City of Atlanta, Department of Law
                   55 Trinity Avenue, Suite 5000
                   Atlanta, GA 30303
                   aiwyattbullman@AtlantaGa.Gov

      So certified this November 5, 2019.

                           By: Clayton Skinner
                               GA State Bar No. 360849
                               Attorney for Plaintiffs
                               The Skinner Law Firm
                               P.O. Box 77005
                               Atlanta, GA 30357
                               Telephone: (706) 215-5006
                               Email: clay@vpsouth.com


                                        -3-
